Title: To James Madison from Robert Williams, 3 November 1807
From: Williams, Robert
To: Madison, James



Private
Gentlemen, 
Washington Mississippi Territory November 3. 1807.

During my absence last year, a project was conceived, and set on foot to supplant me in the office of Governor.  The situation and vanity of Mr Mead the then Secretary pointed him out as a fit instrument to be used on the occasion, being not only related to the family of Mr West but about to form a further connexion by marrying a near Relation of Mr West and Colonel Claiborne, which has taken place.
Every  resorted to, to sap the adminstration in the most base and insidious manner by Mead, Claiborne, Poindexter and a few others, while those whose known hostility policy did not forbid to act openly, I Secreted from them my knowledge of their schemes, and have continued to administer the Government, by only acting on the defensive til within a few weeks past, and until the Public Safety and tranquility of the community demanded a different, conduct, and rendered it indispensible, that Claiborne and Mr Green his brother in law whose daughter Mead married should be dismissed from Office; Claiborne as Colonel of the 1st. Regiment of Militia and one of the Judges of Adams Court, and Green as Treasurer of the Territory.  The circumstances are as follows to wit, In all last month the General Musters of the respective Regiments of the Militia took place.  Claiborne commanded the 1st. Regiment Adams County, and knowing that the Troop of Cavalry under the laws of this Territory were not compelled to muster with the Infantry, and never had only at discretion and that since his appointment to the Command of the Regiment his known hostility to this Troop and the notorious misunderstanding which existed between their Captain and himself would prevent their joining his Regiment on the day of parade. He was determined to avail himself of this opportunity to create dissention, not only as regarded the dispositions of the Regiment and the Troop towards each other, but also to involve the Governor, either with the Regiment, or with the Troop or to use his own expressions, "the favorite Executive Corps".  He consequently applied to me to give a Special order to the Troop on the occasion, which I refused, observing that any orders were general and to each Regiment and Troop the same, that such an order was unusual and would not be given to any other Troop, therefore in the present instance, and under all circumstances would have the appearance of regarding the differences which existed between them.  Colonel Claiborne then to my face declared that if the Troop came within his view, he would compel them to muster with him at the risque of the lives of his Regiment.  I replyed you Certainly know your rights as an Officer better and regard your duties as a Citizen more than to be guilty of Such an Act, and could I suppose you had reflected on the tendency of your threat, and Seriously meditated its execution, I would dismiss you from the Command of the Regiment.
It Seems he immediately set out generating all possible jealousy and ill will against the Troop and the Governor by telling the Officers of his Regiment, that the Troop considered themselves above the common Militia, would not consent to associate with them, and claimed exclusive priviledges which they were not entitled to, and that their pretentions were countenanced by the Governor; That this Troop was complimented by General Wilkinson (on the Sabine expedition and the other Militia neglected.)  Who, he Mr. Mead and Poindexter, has ever since, and previously to my last arrival here pronounced a Traitor to his Country and a greater Rascal than Burr, and concerned in his plans, and they yet continue to outrage all decency in their abuse of the General of which I have taken the liberty to give as my opinion was improper and impolitic even on the score of common politeness.  For this they have sung out Burrism against me in this Territory and I should not be surprised if they should write not only to anonymous friends to be published; but to the Government to that effect; (excuse this digression) with a variety of other seditious tales calculated to aid his mutinous designs.
On the day of Muster after parading the Regiment, he marched to some Springs at one end of the Town, there remained near two hours drinking whiskey; in the mean time the Troop had mustered at the other end of the Town.  Understanding where they had paraded he marched the Regiment from the Springs, passing the ground pitched on for parade, to near where the Troop had mustered, and finding them dismissed by the Brigade Inspector, he marched the Regiment back to the parade ground, and dismissed them as they were Inspected, without giving me any notice; being informed it was my intention to review the Regiment and at the same time causing it to be circulated, that the Governor would not honor the Regiment with a review when he had reviewed the Troop.  He likewise used his influence to prevent the Officers dining with me after parade agreeable to an invitation made through himself as Colonel of the Regiment; in this he had little success; on which he became outrageously abusive through the Town til night.
After this it came to my knowledge that Colonel Claiborne’s intention to attack the Troop agreeable to his threat made to me as above stated, continued, and that his threats of doing so had been repeated and frequently, having ascertained the fact I dismissed him.
About this time I applyed to Mr Grayson the Clerk of the House of Representatives for a Report which the Treasurer Mr Green should agreeable to the laws of this Territory have made to the General Assembly last Session on the Subject of its financial affairs, but which, nor any substitute, could be had.  I then made an application to Mr Green himself.  He evaded a compliance for some time, and finally refusing affording any information whatever.  The meeting of the Assembly being near at hand to wit on the first monday present month which altho’ being illegal having been made by a Resolution of the two houses without the knowledge or consent of the Governor, when the Ordinance says "that no bill or Legislative act whatsoever shall be of any force without his assent", and by the law of Congress the meeting of the general assembly shall be on the first monday in December in each year unless altered by law, yet this was no business of his; The only alternative left was to appoint him a Successor  This I did, which however has availed nothing for he refuses as yet to deliver over the office and papers to his Successor or afford me any information, and yesterday the Legislature was to have met, but a Quorum did not appear.
Thus you see the same System of embarrassing my Administration is attempted and that by the same party having only different frontispieces, as did on my coming into office.  Mr West would not deliver the Publick records til a law Compelled him.  Mr Mead insidiously evaded delivering the Publick records and Executive proceedings for near two months after my arrival last spring, and he has and continues to refuse me a sight of the communications made to the Government last winter, either to the Secretary of State or War, and with which a special Messenger Mr Chew was dispatched; neither is there any record of this communication in the office although the party here know its contents and every thing respecting it.  Green, Meads father in law now refuses to give up Records or afford information most material to my administration and the interest of the People.  All this is to create and lay the foundation for as much discontent and embarrassment as possible, knowing that the Governor and not themselves is responsible for the peace, quiet and tranquility of the Country.  Their calculations are and such were Poindexters plans before leaving this Territory for Congress that if a noise and Spirit of discontent could be kept up til March he could effect the purpose of the party, that is prevent my Re apppointment which he threatened, and this party continue to confidentially assert, saying they know and are informed my Re appointment will not take place, thereby trying to weaken the confidence of the people in my measures; at the same time they incourage a set of discontented and disappointed Office hunters with which it is very well known this Country from its numerous advantages, distant and accessible position to the States will always abound, and from the nature of the present form of Government, the objects and views of all those Characters must center on a Single Individual; for a plurality of Governors for this Government (which this party wish to exist in fact) is as ridiculous as a plurality of Gods for the Universe.
Claiborne has used his influence since his dismissal, to induce the officers particularly of the Militia to resign, but in this he has had little success only two, one of which is Major Carter, Poindexters father in law, having resigned; Major Frank and Major Bowmar having accepted the command of the Regiment in lieu of Claiborne and Carter; and both of them of their own families; the former son in law to Carter and the latter Brother in law to Claiborne, have cast a damp on his further attempts, as these are Gentlemen of the first standing and respectability in society, admired for their moderation in private and public life, and of considerable Military knowledge and experience, and have been witnesses to Claibornes Conduct.
Mr Mead is doing every thing in his Power to injure me and to disturb the administration of this Government, last week signed his own name to a publication positively false charging me with furnishing documents to injure his Election.  Three vacancies having taken place in the Assembly, Mead is Elected to fill one.  The industry of this party exceeded any exertions of the kind ever made; very few except of this party attended the Election.  This is a large and populous County, but about one hundred and twenty votes and a very great portion of them not freeholders, for they admitted preemptioners to vote almost to a man voting for Mead, as their right to vote was advocated by this party which was a pleasing thing.  Although I think the right of Suffrage ought to be extended, it ought not to be done in this way, as the better part of the community will not vote unless they are entitled.
Joshua Baker and Poindexter were Indicted for libels in the Superior Court of this District last month.  It has turned out to be a fact that Baker gave Poindexter Sixty dollars to write an infamous letter which he published against me; this act of baseness however will not astonish you if you knew the men.  It would exceed the bounds of a common letter were I to give you a full and detailed account of all the attempts and views of these few unprincipled men, and I presume it is unnecessary to men who is as well acquainted with what party can do as yourselves.  I will only observe that the most unprincipled combination have been formed, and that too by men who although not on Speaking terms with each other before now go hand in glove.  Undertakings of this kind require an union of such Characters.  Dr. Shaw that filthy and officially perjured wretch and for which he was dismissed from Office by myself and the Post-master General they have put at the head of a Printing press.  It only requires a little time before they will sink into insignificance, which is pretty much the case at present with the community here; you know when a man will not commit the dignity of Office and his official nay his private station by combatting such conduct, it takes some time for the people to understand the thing.  My confidence is such in the good Sense Sound discretion, political principles and attachment of nine tenths of the People of this Territory to their Government, order and laws, as to determine me to adhere to the course of administration I set out on, that is not to be placed at the head of a party or faction, and am determined to test the attempts of a small Jacobinical and ambitious party (whose vanity will carry them all lengths) by continuing to make qualification and attachment to the true Republican principles of our Government the Mirror through which Characters shall be selected for Office by me; and permit me to say that in no quarter of the Union are the people more and better disposed to such a course of administration than in the Mississippi Territory save this ambitious few, who will never be contented unless they can controul and lead a Governor.
When this combination took place last year while I was in North Carolina our friend from Orleans was here, and planed a measure to be Sure Singular in its nature to wit; that the Legislature of this Territory should address him expressing their approbation of his administration while Governor here, and regretting his absence &c. &c. &c.  Poindexter our Delegate undertook to manage this business; but I arrived and the scheme died.  Poindexter dare not deny this.  It’s known by too many here; this same friend has been up this summer; Since which this party have been more voilent, and pumping have been going on to ascertain the success of a petition for him to come back as.  This latter part may all be without his knowledge however few will believe so.  Thus it seems they have lost sight of Mr M. since his dismissal from Office.
I will now conclude by observing that if the means employed to supplant the present administration were to succeed, no one would be sustained here.  For if it yielded to this party the body of the people would soon be against it.  And I must confess that I have a desire to shew how tranquil this community is and which will appear after March next, for until then this party is determined to publish to the world the appearance of discontent with the local administration which I do solemnly declare is only to be found in a small Portion of the Territory and with but few of the Inhabitants.
Present my respects to the President and all acquaintances.

(Signed) Robert Williams

